1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   THERESA BROOKE,                                   Case No.: 1:20-cv-00107 NONE JLT
12                  Plaintiff,                         ORDER TO THE PLAINTIFF TO SHOW CASE
                                                       WHY SANCTIONS SHOULD NOT BE IMPOSED
13          v.                                         FOR FAILURE TO PROSECUTE THIS ACTION
14   MARRIOTT HOTEL SERVICES, INC.,                    AND TO COMPLY WITH COURT ORDERS

15                  Defendant.
16
17          On January 21, 2019, the plaintiff initiated this action related to alleged violations of the
18   Americans with Disabilities Act and other claims. (Doc. 1) The Court issued the summons the same
19   day (Doc. 2) and its order setting the mandatory scheduling conference to occur on April 16, 2020
20   (Doc. 3). The order reads,
21          The Court is unable to conduct a scheduling conference until defendants have been
            served with the summons and complaint. Accordingly, plaintiff(s) shall diligently
22          pursue service of summons and complaint and dismiss those defendants against whom
            plaintiff(s) will not pursue claims. Plaintiff(s) shall promptly file proofs of service of
23          the summons and complaint so the Court has a record of service. Counsel are referred
            to F.R.Civ.P., Rule 4 regarding the requirement of timely service of the complaint
24          Failure to timely serve the summons and complaint may result in the imposition of
            sanctions, including the dismissal of unserved defendants.
25
26   (Doc. 3 at 1) Nevertheless, the plaintiff has failed to file proofs of service and the defendant has not
27   appeared. Therefore, the Court ORDERS,
28          1.      No later than April 3, 2020, the plaintiff SHALL show cause why sanctions, up to
     and including dismissal should not be imposed for the failure to prosecute this action and comply with
1    the Court’s orders. Alternatively, he may file proof of service.

2           The plaintiff is advised that the failure to comply will result in sanctions as set forth above.

3
4    IT IS SO ORDERED.

5       Dated:     March 25, 2020                               /s/ Jennifer L. Thurston
6                                                       UNITED STATES MAGISTRATE JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
